        Case 4:19-cv-01579 Document 12 Filed on 06/20/19 in TXSD Page 1 of 2



                                      UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION
SANDY CARTER                                                       §
                                                                   §
           Plaintiff,                                              §
                                                                   §
v.                                                                 §        Civil Action No. 4:19-CV-01579
                                                                   §
WORLD FINANCE CORPORATION                                          §
                                                                   §
           Defendant.                                              §
                                                                   §

                                        JOINT NOTICE OF SETTLEMENT

          Sandy Carter and World Finance Corproation have reached an agreement to settle this

action in its entirety. The parties request the court stay all deadlines, settings and related matters

for 60 days to allow the parties time to finalize formal settlement documents and file a stipulation

of dismissal.

           WHEREFORE, PREMISES CONSIDERED, the parties notify the court they have

settled all live claims in this cause and request the court retain jurisdiction over this matter, stay

all pending deadlines, settings and other related matters, and maintain the case as open on the

court's docket until the parties file formal dismissal papers.




JOINT NOTICE OF SETTLEMENT                                                                             Page 1 of 2
Civil Action No. 4:19-cv-01579; Sandy Carter v. World Finance Corporation
        Case 4:19-cv-01579 Document 12 Filed on 06/20/19 in TXSD Page 2 of 2



Date: June 20, 2019                                                         Respectfully submitted,


                                                                            /s/     C. Charles Townsend
                                                                            C. Charles Townsend; SBN: 24028053
                                                                            Alyson V. Blatney; SBN: 24066249
                                                                            AKERMAN LLP
                                                                            2001 Ross Avenue, Suite 3600
                                                                            Dallas, Texas 75201
                                                                            Telephone: 214.720.4300
                                                                            Facsimile: 214.981.9339
                                                                            charles.townsend@akerman.com
                                                                            alyson.blatney@akerman.com

                                                                            ATTORNEYS FOR DEFENDANT
                                                                            WORLD FINANCE CORPORATION


                                                                            /s/    Omar T. Sulaiman
                                                                            Alexander J. Taylor
                                                                            Marwan R. Daher
                                                                            Omar T. Sulaiman
                                                                            Sulaiman Law Group, Ltd.
                                                                            2500 S. Highland Ave., Ste 200
                                                                            Lombard, Il 60148
                                                                            Telephone: 630.575.8181
                                                                            ataylor@sulaimanlaw.com
                                                                            mdaher@sulaimanlaw.com
                                                                            osulaiman@sulaimanlaw.com

                                                                            ATTORNEYS FOR PLAINTIFF
                                                                            SANDY CARTER




JOINT NOTICE OF SETTLEMENT                                                                                   Page 2 of 2
Civil Action No. 4:19-cv-01579; Sandy Carter v. World Finance Corporation
